DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022. Applicant mentions Toppel doesn’t disclose infrared emitters, however the attached machine translated claim 1 discloses infrared radiators for the heating device. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 11, 13, and 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by machine translated Toppel (DE102012012344 B4)
Regarding claim 1, Toppel teaches a heating device (figure 1) for heating a powder during the production of a 3D shaped part, the heating device comprising an infrared (IR) lamp (claim 1); a housing (20) in which a construction chamber (8) is provided, and which is bounded at the bottom by a construction platform for receiving the shaped part (7), a support plate (10) on which the construction platform is supported (7) and a partition wall (9) composed of an IR radiation transparent material arranged between the construction chamber and the infrared lamp (see figure 1, pg. 6, paragraph 2 and 9).

    PNG
    media_image1.png
    508
    711
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 3, Toppel teach the construction chamber is surrounded in the radial direction by a cylindrical sleeve-shaped side wall which is formed at least in part, as the partition wall (pg. 6, paragraph 7). 
Regarding claim 7, Toppel teaches the construction chamber comprises at least one measuring cell for detecting the temperature of the powder and /or of the shaped part (claim 1). 
Regarding claim 11, Toppel teaches a lamp arrangement having a plurality of IR lamps that are individually electrically controllable (claim 1). 
Regarding claim 13, Toppel  teaches the heating device further comprising a heating unit (16) having a frame (4) and wherein the IR lamp and the side wall are arranged in the frame of the heating unit (figure 1), which heating unit insertable into the housing (figure 1)
Regarding claim 15,  Toppel  teaches the frame surrounds a closed inner space in which the IR lamp is arranged (figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over machine translated Toppel (DE102012012344 B4) in view of machine translated Weber (DE102011012363 A1).
Regarding claim 2, Toppel teaches all the elements of claim 1 but does not explicitly teach wherein the material of the IR radiation transparent partition wall consists of fused silica or of a glass ceramic. However, analogous IR art, Weber, discloses quarts glass and porous silicon dioxide (fused silica) on the outer surface of the IR radiators [abstract, pg. 5 paragraph 5] for the benefit of efficient and rapid heating (pg. 4 paragraphs 8-9).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a fused silica, as taught by Weber, into the heating device taught by Toppel for the benefit of providing efficient and rapid heating of the IR. 
Regarding claim 4, Toppel teaches all the elements of claim 1 but is silent to at least one reflector. However, analogous IR heating device,  Weber teaches the heating device comprising at least one reflector (10) located on a side of the infrared lamp facing away from the shaped part (see figure 1) for the benefit of efficient and rapid heating (pg. 4 paragraphs 8-9).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a reflector, as taught by Weber, into the heating device taught by Toppel for the benefit of providing efficient and rapid heating of the IR. 
Regarding claim 17, Toppel teaches a heating device (figure 1) for heating a powder during the production of a 3D shaped part, the heating device comprising an infrared (IR) lamp (claim 1); a housing (20) in which a construction chamber (8) is provided, and which is bounded at the bottom by a construction platform for receiving the shaped part (7), a support plate (10) on which the construction platform is supported (7) and a partition wall (9) composed of an IR radiation transparent material arranged between the construction chamber and the infrared lamp (see figure 1); at least one measuring cell for detecting the temperature of the powder and /or of the shaped part (claim 1) .
Toppel is silent to the reflector located on a side of the infrared lamp facing away from the shaped part and wherein the material of the IR radiation transparent partition wall consists of fused silica or of a glass ceramic. However, analogous IR heating device, Weber, teaches the heating device comprising at least one reflector (10) located on a side of the infrared lamp facing away from the shaped part (see figure 1) for the benefit of efficient and rapid heating (pg. 4 paragraphs 8-9).  Additionally, Weber discloses quarts glass and porous silicon dioxide (fused silica) on the outer surface of the IR radiators [abstract, pg. 5 paragraph 5] for the benefit of efficient and rapid heating (pg. 4 paragraphs 8-9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a reflector and a fused silica in the partition wall, as taught by Weber, into the heating device taught by Toppel for the benefit of providing efficient and rapid heating of the IR. 
Claim(s) 5-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over machine translated Toppel (DE102012012344 B4) view of machine translated Weber (DE102011012363 A1) and further in view of Dejneka et al (US 11,053, 159 B2) . 
Regarding claims 5 and 18, Toppel teaches all the elements of claim 1 but doesn’t explicitly disclose wherein the IR lamp has a cladding tube, which is covered on its side facing away from the shaped part with a primary reflector in the form of a reflector layer deposited on the cladding tube, and the housing has a housing wall with a reflective inside facing the shaped part that forms a secondary reflector. However, it is conventionally well known for IR lamps to have cladding in order to prevent corrosion. Analogous infrared art, Dejneka et al, discloses a glass cladding is added to the metal layer in order to have glass ceramic layer (similar to the material Applicant claims for the IR in paragraph 21 and 44 of the specification) for the benefit of modulating heat from the IR (column 23 lines 42-54). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a cladding tube, as taught by Dejneka et al, into the device taught by Toppel in order to modulate heat from the IR and prevent corrosion. 
As for  the reflective insides, analogous IR art, Weber, who also uses a glass layer, discloses a primary reflector in the form of a reflector layer deposited on the cladding and the housing has a housing wall with a reflective inside facing the shaped part (claim 1) for the benefit of a cost-effective and reproducible production of an infrared panel radiator with high radiation power (pg. 2 last paragraph -pg.3 first paragraph of machine translation). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a primary reflector in the form of a reflector layer deposited on the cladding and the housing has a housing wall with a reflective inside facing the shaped part, as taught by Weber, into the heating device taught by Toppel for the benefit of a cost-effective and reproducible production of an infrared panel radiator with high radiation power. 
Regarding claim 6, Toppel teaches the housing wall is equipped with a thermal insulation layer (17) and/or a cooling plate (claim 1, page 6, 2nd to last paragraph).

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over machine translated Toppel (DE102012012344 B4) in view of Meiner (EP 3395481 A1).
Regarding claim 8,  Toppel teaches all the elements of claim 1 but does not explicitly disclose double walled partition. However analogous heating art, Meiners, teaches the partition wall is of a double-wall configuration (insulation 1197 and 1183 around the build sleeves acts as a double wall [0133] forming at least one intermediate space and the IR lamp is arranged in the intermediate space [0133]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a double walled partition, as taught by Meiners, into the heat device taught by Toppel for the benefit of also having the powder bed heated [0130]
Regarding claim 14, Toppel teaches a frame (4) but is silent to the frame comprising a reflective inside. Analogous heating art, Meiners, teaches a frame (1071) comprises a frame outer wall with a reflective inside (1072) facing the shaped part which form a reflector for the benefit of reflecting heat radiating from the powder bed [0128]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a frame with a reflective inside, as taught by Meiners, into the heating device taught by Toppel for the benefit of reflecting heat radiating from the powder bed. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over machine translation Toppel (DE102012012344 B4) in view of Meiner (EP 3395481 A1) and further in view of machine translation Hennecke (DE3938437 A1).
Regarding claim 9, Toppel teaches individual heating filaments (coil, claim 1) but does not explicitly disclose double walled partition. However analogous heating art, Meiners, teaches the partition wall is of a double-wall configuration (insulation 1197 and 1183 around the build sleeves acts as a double wall [0133] forming at least one intermediate space and the IR lamp is arranged in the intermediate space). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a double walled partition, as taught by Meiners, into the heat device taught by Toppel for the benefit of also having the powder bed heated [0130].
Further Toppel doesn’t explicitly disclose the individual heating filaments that are mechanically and electrically separated from each other by webs in the double-walled side wall. However, analogous IR art, Hennecke, discloses the use of web to separate filaments  in an infrared radiator (claim 1) for the benefit of spacing out the filaments. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated web in the sidewall as taught by Hennecke into the heating device taught by Toppel for the benefit of separating the individual heating filaments. 
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over machine translated Toppel (DE102012012344 B4) in view of Giller (US2007/0241482 A1). 
Regarding claims 10 and 12 Toppel teaches heating filaments (coil, claim 1) but is silent to the specific IR lamp radiation type. However, analogous 3d printing heating art, Giller discloses it is common to use emission from lamps in the IR-A and IR-B range [0114]. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized heating filaments in the IR-A and IR-B range into the heating device taught by Toppel since (1) it is conventionally well known and (2) to heat the powder [0014]. KSR states: "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over machine translated Toppel (DE102012012344 B4) in view of machine translated Weber (DE102011012363 A1) and further in view of Meiner (EP 3395481 A1).
Regarding claim 19, Toppel does not explicitly disclose double walled partition. However analogous heating art, Meiners, teaches the partition wall is of a double-wall configuration (insulation 1197 and 1183 around the build sleeves acts as a double wall [0133] forming at least one intermediate space and the IR lamp is arranged in the intermediate space [0133]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a double walled partition, as taught by Meiners, into the heat device taught by Toppel for the benefit of heating the powder bed [0130]. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over machine translated Toppel (DE102012012344 B4) in view of machine translated Weber (DE102011012363 A1) and further in view of Meiner (EP 3395481 A1) and machine translation Hennecke (DE3938437 A1).
Regarding claim 20, Toppel teaches individual heating filaments (coils claim 1) but does not explicitly disclose double walled partition. However analogous IR heating art, Meiners, teaches the partition wall is of a double-wall configuration (insulation 1197 and 1183 around the build sleeves acts as a double wall [0133] forming at least one intermediate space and the IR lamp is arranged in the intermediate space  [0113]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a double walled partition, as taught by Meiners, into the heat device taught by Toppel for the benefit of also having the powder bed heated [0130].
Further Toppel doesn’t explicitly disclose the individual heating filaments that are mechanically and electrically separated from each other by webs in the double-walled side wall. However, analogous IR art, Hennecke, discloses the use of web to separate filaments  in an infrared radiator (claim 1) for the benefit of spacing out the filaments. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated web in the sidewall as taught by Hennecke into the heating device taught by Toppel for the benefit of separating the individual heating filaments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Senn (US 9004896B2) and Barnes (WO2019151998A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754